Opinion by
Judge Mencer,
Harry A. Mooney and Angeline Mooney appeal from an order, of the Court of Common Pleas of Law*493rence County which dismissed their objections to a writ of execution on a municipal claim for sewer charges. We affirm the order of the lower court on the able opinion of President Judge Henderson, dated December 15,1978 and entered at No. 7 of 1978 M.L.D., No. 128 of 1978 D.S.B., No. 20 of 1978 E.D.
Order affirmed.
Order
And Now, this 28th day of February, 1980, the order of the Court of Common Pleas of Lawrence County in the above captioned case, dated December 15, 1978, dismissing the objections of Harry A. Mooney and Angeline Mooney, his wife, to a writ of execution on a municipal claim for sewer charges, is hereby affirmed.
President Judge Bowman and Judge DiSalle did not participate in the decision in this case.